COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-269-CR
 
FELICIANO 
LOPEZ                                                                 APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Feliciano 
Lopez appeals from the trial court’s denial of his motion for DNA testing. In 
his sole point, he complains that the trial court may have considered his guilty 
plea in denying the motion. We will affirm.
        Before 
a trial court may grant a motion for DNA testing, it is required to find, among 
other things, that appellant’s identity was in issue. See Tex. Code Crim. Proc. Ann. art. 
64.03(a)(1)(B) (Vernon Supp. 2004-05). In determining if appellant’s identity 
is in issue, the trial court may not base its decision solely on a guilty plea. Id. 
art. 64.03(b). In addition, the court must find that evidence still exists and 
is in a condition to make DNA testing possible. Id. art. 64.03(a)(1).
        In 
this case, appellant pleaded guilty to murder pursuant to a plea bargain 
agreement. In considering the motion for DNA testing, however, the trial court 
never reached the identity issue because it found no evidence existed that could 
be tested. Appellant does not challenge this finding.
        Thus, 
the trial court did not err by denying appellant’s motion for DNA testing. See 
Shannon v. State, 116 S.W.3d 52, 55 (Tex. Crim. App. 2003). We overrule 
appellant’s point and affirm the trial court’s order.
   
                                                                  PER 
CURIAM
  
  
PANEL F:   CAYCE, 
C.J.; LIVINGSTON and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 30, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.